Title: To Benjamin Franklin from James Parker, 12 July 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork. July 12. 1768
I still continue to send you a Line or two on the Presumption you may possibly not have left England before this reaches you, and if you should be set out the Loss of this is not much: As I have little more to say than I have wrote, only that we continue still in the Old Way, rubbing through a World, in which some slide easier then others, but in which none Stick: And that I think I have got almost to the End of my Journey, I am nevertheless with respectful Compliments Your most obliged Servant
James Parker.

PS By Mr. F’s Order, I send with this Vessel, a Bill to his Brother for £106 Sterling on the P.O. Account, supposing you to be set out for Home. 

  J P.
 
Addressed: For / Dr. Benjamin Franklin / Craven Street / London / per Capt. Berton
Endorsed: M. Parker